DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed 01/04/2021 has been entered. Claims 1, 5, 8, 9, 13, and 16 are currently amended. Claims 4 and 12 have been cancelled. No new claims were added. Claims 1-3, 5-11, and 13-16 have been amended.
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. Regarding the arguments concerning claims 1 and 9, Examiner respectfully disagrees. Yang teaches a relation between two entities as seen in paragraph 0099 and Figure 11, “In some embodiments, the DID document may comprise a "creator" field containing identification information (e.g., DID) of the entity that sent the request for creating the DID on behalf of the user. The "creator" field may serve as a record of the entity that authenticated of the identity of or endorsed the owner of the DID.” The creator field directly shows a relationship between two users since one user is authenticated another user. Examiner maintains the current rejection. Examiner recommends incorporating further amendments detailing the relationships between the separate entities. 

Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11, and 13-16  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al (US 2020/0127845).
Regarding claim 1,  Yang teaches a method for providing a relational DID (decentralized identifier) service, comprising steps of: (a) if a request for registration of relational information is broadcast from a specific entity's device to a blockchain network, wherein the relational information represents information on a relation between a specific entity's DID of a specific entity and another entity's DID of another entity and wherein the relational information is set by said another entity and confirmed by the specific entity (paragraph 0014 - The providing information about one or more updates comprises identifying one or more DIDs based on pre-stored mapping relationships between a plurality of account identifiers and a plurality of DIDs and sending information associated with the identified one or more DIDs to the entity), a blockchain node in the blockchain network performing or supporting another device to perform one of (i) a process of verifying the request for the registration of the relational information (paragraph 0059 - For example, Blockchain Node 1 may perform the preliminary verification after receiving a blockchain transaction from Node C. Once verified, the blockchain transaction may be stored in the pool database of the recipient blockchain node (e.g., Blockchain Node 1), which may also forward the blockchain transaction to one or more other blockchain nodes (e.g., Blockchain Node 3, Blockchain Node 4) and (ii) a process of transmitting the request for the registration of the relational information to an identity contract registered in the blockchain network, to thereby allow the identity contract to verify the request for the registration of the relational information (paragraph 0010 - In some embodiments, the blockchain transaction invokes a blockchain contract for managing relationships between DIDs and DID documents, paragraph 0061 - As such, the blockchain contract can be deployed on the blockchain. If the verification fails at some point, the blockchain transaction is rejected); and (b) the blockchain node performing or supporting another device to perform one of (i) a process of registering the relational information in the blockchain network as corresponding to the specific entity's DID and said another entity's DID if the request for the registration of the relational information is determined as verified by the blockchain node (Figure 11 and paragraph 0098 - The blockchain transactions may invoke one or more blockchain contracts configured for managing DIDs. In response to the request from the resolver 322, at step 1120, the DID resolver may obtain an indication from the blockchain 330 or the cloud 324 that a new blockchain account is successfully created), and (ii) a process of allowing the identity contract to register the relational information in the blockchain network as corresponding to the specific entity's DID and said another entity's DID if the request for the registration of the relational information is determined as verified by the identity contract (Figure 11 & paragraph 0098 - It may directly comprise a newly-created DID or at least information sufficient to construct the DID. At step 1122, the resolver 322 may send a message back to the user agent 411. The message may comprise information associated with the newly created DID).
Yang further teaches wherein, at the step of (a), the request for the registration of the relational information includes setting information and confirmation information, wherein another entity's device corresponding to said another entity's DID creates the setting information by setting a relation between the specific entity's DID and said another entity's DID and wherein the specific entity's device creates the confirmation information by confirming the relation between the specific entity's DID and said another entity's DID (Figure 12, 1222-1246 & paragraph 0104 - At step 1218, the verifier agent 413 may obtain information associated with the authentication service endpoint for the DID from the DID document. At step 1220, the verifier agent 413 may store an identifier of the challenge in relation to information associated with the challenge in a memory using a key-value structure. For example, the verifier agent 413 may store a challenge ID associated with the challenge in association with the DID to be authenticated, a plaintext used to create the cyphertext, and the network address for sending the response to the challenge. At step 1222, the verifier agent 413 may send the challenge to the DID authentication services associated with the DID based on information from the DID document).

Regarding claim 2, Yang teaches further comprising a step of: (c) if a request for the relational information is acquired from a service providing server in response to a request for a service transmitted from the specific entity's device wherein the service is accessible with said another entity's DID or if a request for DID public information is acquired from a resolving server in response to a request for a DID document from the service providing server, wherein the request for the DID document is at least one of a request for a specific entity's DID document and a request for another entity's DID document, wherein the DID public information includes at least one of specific entity's public information and another entity's public information, wherein the specific entity's public information is registered in the blockchain network as corresponding to the specific entity's DID and includes the relational information and a specific entity's public key corresponding to the specific entity's DID, and wherein said another entity's public information is registered in the blockchain network as corresponding to said another entity's DID and includes the relational information and another entity's public key corresponding to said another entity's DID (Figure 15, 1510-1530: obtaining, in response to receiving the request, a public key of the cryptographic key pair & Figure 11, 1102-1114, paragraph 0097 - step 1112, the user agent 411 may send a request to the KMS 323 for generating and storing a cryptographic key pair. The KMS 323 may generate a cryptographic key pair. In some embodiments, the KMS 323 may cause the cryptographic key pair to be generated in a TEE associated with the KMS 323. After the key pair is generated, the KMS 323 may obtain a public key and an encrypted private key from the TEE. At step 1114, the KMS 323 may send the public key to the user agent 411), the blockchain node performing or supporting another device to perform (1) one of (i) in response to the request for the relational information from the service providing server, (i-1) a process of acquiring the relational information from the blockchain network by referring to the specific entity's DID or said another entity's DID or a process of allowing the identity contract to acquire the relational information from the blockchain network by referring to the specific entity's DID or said another entity's DID (paragraph 0098 - It may directly comprise a newly-created DID or at least information sufficient to construct the DID. At step 1122, the resolver 322 may send a message back to the user agent 411. The message may comprise information associated with the newly created DID), and (i-2) a process of transmitting the relational information to the service providing server (figure 11, 1130 - At step 1130, the user agent 411 may send a request to the KMS 323 for signing a blockchain transaction using the private key of the cryptographic key pair associated with the DID), and (ii) in response to the request for the DID public information from the resolving server, (ii-1) a process of acquiring the DID public information from the blockchain network by referring to at least one of the specific entity's DID and said another entity's DID or a process of allowing the identity contract to acquire the DID public information from the blockchain network by referring to at least one of the specific entity's DID and said another entity's DID (Figure 11, 1110-1122 DID), and (ii-2) a (figure 12 – 1204-1244), and (ii) if the relation between the specific entity's DID and said another entity's DID is confirmed by using the relational information, provide the service corresponding to said another entity's DID to the specific entity's device (Figure 17 1710-1740, and Figure 11, 1138 - At step 1138, the resolver 322 may obtain information from the blockchain 330 indicating that the DID document has been successfully stored. At step 1140, the resolver 322 may forward a confirmation to user agent 411).

Regarding claim 3, Yang teaches wherein the request for the service transmitted from the specific entity's device includes a specific entity's signature value created by encrypting the request for the service with a specific entity's private key corresponding to the specific entity's DID (paragraph 0008 - public key associated with a second entity, determining that the digital signature is created based on a private key associated with the public key, and verifying the VC based on the determination), and wherein, if a request for the specific entity's public key corresponding to the specific entity's DID is acquired from the service providing server or if a request for the specific entity's public information is acquired from the resolving server in response to the request for the specific entity's DID document from the service providing server (paragraph 0079 - The user-side system 310 may also generate or retrieve a cryptographic key pair including a public key and a private key for use to create the DID. At step 604, the server may invoke a functionality of an SDK 312 for creating a new DID. Here, at least a public key of the cryptographic key pair may be inputted or otherwise made available to the SDK 312), the blockchain node performs or supports another device to perform (1) one of (i) in response to the request for the specific entity's public key from the service providing server, (i-1) a process of acquiring the specific entity's public key corresponding to the specific entity's DID from the blockchain network by referring to the specific entity's DID or a process of allowing the identity contract to acquire the specific entity's public key from the blockchain network by referring to the specific entity's DID (Figure 11, 1110-1140 & paragraph 0097 - The public key may later be used as a basis for creating the DID. In some embodiments, the user agent 411 may obtain the public key from the KMS 323. At step 1112, the user agent 411 may send a request to the KMS 323 for generating and storing a cryptographic key pair), and (i-2) a process of transmitting the specific entity's public key to the service providing server and (ii) in response to the request for the specific entity's public information from the resolving server, (ii-1) a process of acquiring the specific entity's public information from the blockchain network by referring to the specific entity's DID or a process of allowing the identity contract to acquire the specific entity's public information from the blockchain network by referring to the specific entity's DID (Figure 11, 1110-1140 & paragraph 0097 - The public key may later be used as a basis for creating the DID. In some embodiments, the user agent 411 may obtain the public key from the KMS 323. At step 1112, the user agent 411 may send a request to the KMS 323 for generating and storing a cryptographic key pair), and (ii-2) a process of allowing the resolving server to modify the specific entity's public information into the specific entity's DID document and thus to transmit the specific entity's DID document to the service providing server, and as a result, (2) a process of allowing the service providing server to (i) verify the specific entity's signature value by (paragraph 0019 - In some embodiments, the KMS 323 may store the public key and an encrypted version of the private key. It may send the encrypted private key to a TEE associated with the KMS 323 for decryption) , and (ii) if the specific entity's signature value is determined as verified, broadcast the request for the relational information to the blockchain network (Figure 11, 1138 - At step 1138, the resolver 322 may obtain information from the blockchain 330 indicating that the DID document has been successfully stored. At step 1140, the resolver 322 may forward a confirmation to user agent 411).

Regarding claim 5, wherein the setting information includes (1) the relational information representing a relation between the specific entity's DID and said another entity's DID, and (2) another entity's signature value created by encrypting the relational information with another entity's private key corresponding to said another entity's DID, and wherein the confirmation information includes (1) the relational information and (2) a specific entity's signature value created by encrypting the relational information with a specific entity's private key corresponding to the specific entity's DID (paragraph 0080 - The user-side system 310 may also use the SDK 312 to generate a hash value of the blockchain transaction and generate a digital signature for the transaction using the private key associated with the DID), and wherein the blockchain node performs or supports another device to perform (i) (i-1) a process of acquiring a specific entity's public key corresponding to the specific entity's DID and another entity's public key corresponding to said another entity's DID from the blockchain network by referring to the specific entity's DID and said another entity's DID or (i-2) a process of allowing (paragraph 0082 -In some embodiments, the DID authentication challenge may comprise a ciphertext created by encrypting original text using a public key associated with the DID that is recorded in the DID document. The challenge may also comprise a network address to which a response is to be sent. At step 716, the verifier 532 may obtain information associated with the authentication service endpoint for the DID from the DID document), (ii) a process of verifying the setting information by decrypting said another entity's signature value with said another entity's public key, and (iii) a process of verifying the confirmation information by decrypting the specific entity's signature value with the specific entity's public key, to thereby verify the request for the registration of the relational information (paragraph 0019 - In some embodiments, the KMS 323 may store the public key and an encrypted version of the private key. It may send the encrypted private key to a TEE associated with the KMS 323 for decryption).

Regarding claim 6, Yang teaches wherein, if a request for said another entity's public key is acquired from the specific entity's device in response to the setting information transmitted from said another entity's device wherein said another entity's public key corresponds to said another entity's DID or if a request for another entity's public information is acquired from a resolving server in response to a request for another entity's DID document from the specific entity's device wherein said another entity's public information is registered in the blockchain network as corresponding to said another entity's DID and includes the relational information and another entity's public key corresponding to said another entity's DID (Figure 12, 1222-1246 & paragraph 0104 - At step 1218, the verifier agent 413 may obtain information associated with the authentication service endpoint for the DID from the DID document. At step 1220, the verifier agent 413 may store an identifier of the challenge in relation to information associated with the challenge in a memory using a key-value structure. For example, the verifier agent 413 may store a challenge ID associated with the challenge in association with the DID to be authenticated, a plaintext used to create the cyphertext, and the network address for sending the response to the challenge. At step 1222, the verifier agent 413 may send the challenge to the DID authentication services associated with the DID based on information from the DID document), the blockchain node performs or supports another device to perform (1) one of (i) in response to the request for said another entity's public key from the specific entity's device, (i-1) a process of acquiring said another entity's public key from the blockchain network by referring to said another entity's DID or a process of allowing the identity contract to acquire said another entity's public key from the blockchain network by referring to said another entity's DID , and (i-2) a process of transmitting said another entity's public key to the specific entity's device (figure 11, 1104-1130), and (ii) in response to the request for said another entity's public information from the resolving server, (ii-1) a process of acquiring another entity's public information from the blockchain network by referring to said another entity's DID or a process of allowing the identity contract to acquire said another entity's public information from the blockchain network by referring to said another entity's DID (paragraph 0080 - The user-side system 310 may also use the SDK 312 to generate a hash value of the blockchain transaction and generate a digital signature for the transaction using the private key associated with the DID), and (ii-2) a process of allowing the resolving server to modify said another entity's public information into said another entity's DID document and thus to transmit said another entity's DID document to the specific entity's device, and as a result, (2) a process of allowing the specific entity's device to (i) (paragraph 0019 - In some embodiments, the KMS 323 may store the public key and an encrypted version of the private key. It may send the encrypted private key to a TEE associated with the KMS 323 for decryption), and (ii) if the setting information is determined as verified, broadcast the request for the registration of the relational information to the blockchain network (Figure 11, 1138 - At step 1138, the resolver 322 may obtain information from the blockchain 330 indicating that the DID document has been successfully stored. At step 1140, the resolver 322 may forward a confirmation to user agent 411).

Regarding claim 7, Yang wherein, if the setting information broadcast from said another entity's device to the blockchain network is acquired, the blockchain node performs or supports another device to perform a process of transmitting the setting information to the specific entity's device or a process of allowing the identity contract to transmit the setting information to the specific entity's device, to thereby allow the specific entity's device to broadcast the request for the registration of the relational information to the blockchain network in response to a verification result on the setting information which is verified by the specific entity's device and thus acquire the request for the registration of the relational information (Figure 11 & paragraph 0101 - The transactions may invoke a blockchain contract 331 for managing DIDs and DID documents on the blockchain 330. At step 1138, the resolver 322 may obtain information from the blockchain 330 indicating that the DID document has been successfully stored. At step 1140, the resolver 322 may forward a confirmation to user agent 411).
Regarding claim 8, Yang teaches wherein, if the setting information is broadcast from said another entity's device to the blockchain network, the blockchain node performs or supports another device to perform (i) a process of acquiring another entity's public key from the blockchain network by referring to said another entity's DID or a process of allowing the identity contract to acquire said another entity's public key from the blockchain network by referring to said another entity's DID (paragraph 0021 - from a first entity, a request for verifying a verifiable claim (VC) that comprises a digital signature, obtaining, based on the VC, a public key associated with a second entity, determining that the digital signature is created based on a private key associated with the public key, and verifying the VC based on the determination), (ii) a process of verifying the setting information by decrypting said another entity's signature value with said another entity's public key (paragraph 0086 - In some embodiments, the SDK 312 may sign the content of the service request using a public key obtained from DID document, and check the resulting signature against the digital signature included in the signed service request to determine if the public key is associated with the key used to create the digital signature in the signed service request), and (iii) if the setting information is determined as verified, a process of transmitting the setting information to the specific entity's device or a process of allowing the identity contract to transmit a verification result on the setting information to said another entity's device and thus to allow said another entity's device to transmit the setting information to the specific entity's device (paragraph 0086 - If so, the SDK 312 may determine that the service request from the user is valid. It may then send it to the verifier 532 for processing at step 822. The verifier 532 may process the service request and provide appropriate services to the user at step 824. Then, the verifier 532 may send a response to the user at step 826 to confirm completion of the requested services), and wherein, if the confirmation information is broadcast (paragraph 0092 - As a result, the resolver 322 may obtain the public key corresponding to the DID at step 1016 and forward it to the SDK 312 associated with the verifier 532 at step 1018), and (ii) a process of verifying the confirmation information by decrypting the specific entity's signature value with the specific entity's public key (paragraph 0019 - In some embodiments, the KMS 323 may store the public key and an encrypted version of the private key. It may send the encrypted private key to a TEE associated with the KMS 323 for decryption).
Claims 9-11 and 13-16 are rejected under similar reasoning seen in the rejection of claims 1-3 and 5-8 due to reciting similar limitations but directed towards a blockchain node.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached on M-F from 7:30 AM to 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE, can be reached at telephone number (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166